Citation Nr: 0946788	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  98-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for fatigue and 
drowsiness, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for fevers or sweats, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a stomach 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a chronic 
disability of the joints, to include as due to an undiagnosed 
illness. 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 
to May 1977, with active service from May 1979 to January 
1985, and from September 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1996 and June 2000 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In July 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  The Veteran 
also testified before a Decision Review Officer (DRO) at the 
RO in September 1998.  Transcripts of the hearings are of 
record.

The Board remanded the claims for further development in June 
2004 and April 2009.  The case has now returned to the Board 
for further appellate action.

In a November 2008 rating decision, the Appeals Management 
Center (AMC) granted entitlement to service connection for 
chronic urticaria and bilateral dishydrotic eczema.  As this 
constitutes a full grant of the benefits on appeal, the 
Veteran's claim for entitlement to service connection for a 
skin disability is no longer before the Board.  

The first issue on appeal was previously characterized as 
entitlement to service connection for PTSD.  Subsequent to 
the Board's April 2009 remand, the Court held that a claim 
for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In light of Clemons, the issue in the 
instant appeal is properly characterized as a claim for 
service connection for a psychiatric disability to include 
PTSD.

In November 2007, the Veteran filed a claim for entitlement 
to a total disability rating due to individual employability 
resulting from service-connected disability (TDIU).  This 
claim has not been adjudicated and is referred to the RO for 
the appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred (unless the evidence shows that the Veteran engaged 
in combat and the claimed stressor is related to combat).  
38 C.F.R. § 3.304(f) (2009).

In this case, the record contains conflicting evidence 
regarding whether the Veteran meets the criteria for a 
diagnosis of PTSD.  The Veteran was diagnosed with PTSD 
during a December 1998 VA psychiatric examination; however, 
no specific stressor was identified as the basis for the 
diagnosis.  In contrast, a psychologist at the Augusta VA 
Medical Center (VAMC) in November 1999 concluded that the 
Veteran did not meet the criteria for a diagnosis of PTSD as 
he did not report exposure to any life-threatening 
situations.

Upon remand, the Veteran should be provided a VA psychiatric 
examination to determine whether he meets the criteria for a 
diagnosis of PTSD, and if so, what specific stressors form 
the basis for the disorder.  The Board notes that the record 
contains service records and a December 2005 response from 
the U.S. Armed Services Center for Unit Records Research 
(CURR) supporting the Veteran's account of his involvement in 
a January 1991 motor vehicle accident, as well as his reports 
of witnessing a fellow soldier's involvement and injury in a 
March 1991 motor vehicle accident.  

At the scheduled VA psychiatric examination, the examiner 
should also determine whether any other diagnosed mental 
disorders are related to the Veteran's active duty service.  
See Clemons v. Shinseki, supra.

In reviewing the claims file, the Board is unable to 
precisely ascertain the nature and etiology of the Veteran's 
claimed fatigue and drowsiness, dizziness, fevers or sweats, 
stomach disability, and chronic disability of the joints.  
The December 1998 and January 2007 VA examiners did opine 
that the Veteran's fatigue, fevers, sweats, and dizziness may 
be symptoms of a mental disorder.  A further examination 
addressing all of these claimed disabilities is thus 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002), 
particularly in light of the specific criteria of 38 C.F.R. 
§ 3.317.

Finally, the Veteran testified during his July 2009 hearing 
that he was in receipt of disability compensation from the 
Social Security Administration (SSA) and had been examined in 
connection with his SSA claim.  The claims file does not 
reflect that any attempt has been made to obtain medical 
records from the SSA.  Therefore, the claims must be 
remanded, as efforts to obtain medical documentation from SSA 
are required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
records of medical treatment associated 
with the grant of disability benefits to 
the Veteran should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The Veteran should be afforded a VA 
psychiatric examination, conducted by an 
appropriate examiner.  The claims file, 
including a copy of this remand, must be 
made available to, and be reviewed by, 
the examiner in conjunction with the 
examination.

The examiner should first determine 
whether the Veteran meets the criteria 
for a diagnosis of PTSD, as well as 
diagnosing any other present psychiatric 
disorders.  If the Veteran is diagnosed 
with PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
PTSD is the result of his reported in-
service stressors including involvement 
in a January 1991 motor vehicle accident 
and his witnessing of a fellow soldier's 
injuries during a March 1991 motor 
vehicle accident.  If PTSD is diagnosed 
on the basis of another stressor, that 
stressor should be specified.  If PTSD is 
not diagnosed, this determination must be 
discussed in the context of the prior 
evidence of record.

With respect to any other diagnosed 
mental disorders, the examiner should 
provide an opinion as to whether each 
disorder is at least as likely as not 
etiologically related to any incident of 
the Veteran's active duty service. 

The rationale for any opinions must be 
provided, and the report of this 
examination must be added to the claims 
file.

3.  Then, the Veteran should also be 
afforded a VA general medical 
examination, with an appropriate 
examiner, addressing the five following 
disabilities: (1) fatigue and drowsiness, 
(2) dizziness, (3) fevers/sweats, (4) 
stomach disability, and (5) chronic 
disability of the joints.  The examiner 
should review the Veteran's claims file 
in conjunction with the examination.

With regard to each of the Veteran's five 
claimed disabilities, the examiner should 
indicate whether the Veteran has a 
current known clinical diagnosis.  For 
each diagnosed disorder, the examiner 
should render an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to service.

For each of the five claimed disabilities 
for which a known clinical diagnosis 
cannot be rendered, the examiner should 
separately state whether the Veteran has 
a chronic (e.g., existing for six months 
or more) disorder that is not 
attributable to a known clinical 
diagnosis.  If a chronic disorder is not 
found for one or more of the five claimed 
disabilities, the examiner should so 
state.  

Finally, the examiner should indicate 
whether any of the symptoms reported by 
the Veteran can be attributed to a 
diagnosed psychiatric disorder indicated 
in the aforementioned VA psychiatric 
examination report.

The rationale for any opinions must be 
provided, and the report of this 
examination must be added to the claims 
file.

4.  If the benefits sought are not 
granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

